UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Aerospace and defense (0.6%) Cobham PLC (United Kingdom) 423,565 $1,566,511 Air freight and logistics (1.1%) Deutsche Post AG (Germany) 123,687 2,234,161 TNT NV (Netherlands) 40,794 1,048,524 Automobiles (4.0%) Bayerische Motoren Werke (BMW) AG (Germany) 35,422 2,955,183 Fiat SpA (Italy) 172,467 1,564,985 Nissan Motor Co., Ltd. (Japan) 615,700 5,469,266 Porsche Automobil Holding SE (Preference) (Germany) (S) 20,851 1,368,252 Porsche Automobil Holding SE (Rights) (Germany) (NON) 20,851 181,121 Beverages (1.1%) Anheuser-Busch InBev NV (Belgium) 55,045 3,141,907 Chemicals (4.8%) Arkema (France) 17,463 1,589,324 BASF SE (Germany) 49,775 4,313,780 JSR Corp. (Japan) 94,000 1,888,373 Nitto Denko Corp. (Japan) 30,200 1,603,057 Petronas Chemicals Group Bhd (Malaysia) (NON) 208,900 499,360 Syngenta AG (Switzerland) 7,740 2,521,296 Uralkali (Russia) (NON) 156,089 1,279,930 Commercial banks (14.6%) Banco Bradesco SA ADR (Brazil) (S) 122,015 2,531,811 Banco Santander Central Hispano SA (Spain) 156,869 1,824,864 Barclays PLC (United Kingdom) 913,466 4,073,256 BNP Paribas SA (France) 57,604 4,221,724 China Construction Bank Corp. (China) 2,452,000 2,297,863 Danske Bank A/S (Denmark) (NON) 65,302 1,448,931 HSBC Holdings PLC (London Exchange) (United Kingdom) 748,484 7,708,123 Industrial and Commercial Bank of China, Ltd. (China) 2,048,000 1,700,743 Mitsubishi UFJ Financial Group, Inc. (Japan) 281,500 1,301,107 National Australia Bank, Ltd. (Australia) 102,045 2,734,146 National Bank of Canada (Canada) 62,320 5,068,848 Shinhan Financial Group Co., Ltd. (South Korea) 33,940 1,542,376 Societe Generale (France) 28,572 1,860,302 Sumitomo Mitsui Financial Group, Inc. (Japan) 120,900 3,763,209 Commercial services and supplies (1.3%) Edenred (France) (NON) 124,101 3,752,808 Communications equipment (0.6%) Nokia OYJ (Finland) 205,160 1,758,220 Computers and peripherals (1.0%) Asustek Computer, Inc. (Taiwan) 326,000 2,821,383 Construction and engineering (2.0%) Carillion PLC (United Kingdom) 427,465 2,609,710 Vinci SA (France) 50,157 3,140,684 Construction materials (1.5%) BBMG Corp. (China) 765,000 1,248,939 China Shanshui Cement Group, Ltd. (China) 1,428,000 1,332,727 HeidelbergCement AG (Germany) 23,270 1,628,600 Diversified financial services (2.6%) Criteria Caixacorp SA (Spain) 246,984 1,745,580 ING Groep NV (Netherlands) (NON) 195,831 2,483,619 ORIX Corp. (Japan) (S) 35,420 3,321,158 Diversified telecommunication services (2.3%) BCE, Inc. (Canada) (S) 88,093 3,202,886 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 75,800 3,407,715 Electric utilities (0.9%) Fortum OYJ (Finland) (S) 78,267 2,662,986 Electrical equipment (1.8%) LS Corp. (South Korea) 14,525 1,456,539 Mitsubishi Electric Corp. (Japan) 317,000 3,746,919 Xinjiang Goldwind Science & Technology Co., Ltd. (China) (NON) 32,800 60,464 Energy equipment and services (0.4%) Technip SA (France) 11,968 1,278,885 Food and staples retail (0.6%) Lawson, Inc. (Japan) 35,800 1,727,949 Food products (3.1%) Ajinomoto Co., Inc. (Japan) 262,000 2,734,160 Kerry Group PLC Class A (Ireland) 97,998 3,655,785 Suedzucker AG (Germany) 76,809 2,146,548 Toyo Suisan Kaisha, Ltd. (Japan) 17,000 369,547 Gas utilities (0.7%) Tokyo Gas Co., Ltd. (Japan) 466,000 2,131,440 Health-care providers and services (0.8%) Miraca Holdings, Inc. (Japan) 58,400 2,238,854 Hotels, restaurants, and leisure (0.5%) TUI Travel PLC (United Kingdom) 400,531 1,460,730 Household durables (0.7%) Persimmon PLC (United Kingdom) 286,459 2,048,003 Household products (1.6%) Henkel AG & Co. KGaA (Germany) 36,811 2,284,872 Reckitt Benckiser Group PLC (United Kingdom) 45,115 2,320,868 Insurance (6.5%) ACE, Ltd. 57,386 3,712,874 Allianz SE (Germany) 36,389 5,117,293 AXA SA (France) 236,510 4,952,194 Prudential PLC (United Kingdom) 311,441 3,535,054 SCOR (France) 54,046 1,474,712 Independent power producers and energy traders (0.7%) China WindPower Group, Ltd. (China) (NON) 9,200,000 981,617 International Power PLC (United Kingdom) 177,821 879,917 Industrial conglomerates (2.0%) LG Corp. (South Korea) 20,723 1,545,322 Siemens AG (Germany) 29,802 4,092,797 Leisure equipment and products (0.4%) Altek Corp. (Taiwan) 829,418 1,136,672 Machinery (0.6%) Fiat Industrial SpA (Italy) (NON) 126,916 1,825,699 Media (3.7%) Kabel Deutschland Holding AG (Germany) (NON) 64,649 3,433,498 United Business Media, Ltd. PLC (Ireland) 100,597 967,291 Virgin Media, Inc. (United Kingdom) 62,600 1,739,654 Vivendi (France) 51,018 1,459,829 WPP PLC (Ireland) 235,590 2,908,766 Metals and mining (2.3%) Rio Tinto PLC (United Kingdom) 44,924 3,160,541 Xstrata PLC (United Kingdom) 149,934 3,509,682 Multi-utilities (2.6%) Atco, Ltd. Class I (Canada) 44,400 2,690,492 Centrica PLC (United Kingdom) 532,924 2,785,207 GDF Suez (France) 49,514 2,021,479 Office electronics (1.2%) Canon, Inc. (Japan) 77,700 3,385,580 Oil, gas, and consumable fuels (10.9%) BP PLC (United Kingdom) 704,841 5,141,089 Cairn Energy PLC (United Kingdom) (NON) 367,703 2,729,865 Inpex Holdings, Inc. (Japan) 216 1,640,539 Nexen, Inc. (Canada) 151,515 3,780,445 Petroleo Brasileiro SA ADR (Brazil) 35,500 1,435,265 Royal Dutch Shell PLC Class B (United Kingdom) 256,675 9,319,661 Statoil ASA (Norway) 101,582 2,821,799 Total SA (France) 74,364 4,536,071 Pharmaceuticals (5.8%) Astellas Pharma, Inc. (Japan) 55,600 2,061,242 Mitsubishi Tanabe Pharma (Japan) 86,900 1,412,073 Novartis AG (Switzerland) 131,003 7,122,354 Sanofi (France) 54,859 3,854,225 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 42,800 2,147,276 Real estate investment trusts (REITs) (1.0%) CFS Retail Property Trust (Australia) (R) 841,295 1,604,485 Dexus Property Group (Australia) 1,297,177 1,142,846 Real estate management and development (1.8%) Henderson Land Development Co., Ltd. (Hong Kong) 219,000 1,517,432 Mitsubishi Estate Co., Ltd. (Japan) 107,000 1,812,097 Soho China, Ltd. (China) 2,067,500 1,772,750 Multiline retail (1.6%) Myer Holdings, Ltd. (Australia) 307,111 1,021,809 PCD Stores, Ltd. (China) 7,406,000 2,027,867 PPR SA (France) 9,504 1,459,608 Semiconductors and semiconductor equipment (0.7%) Rohm Co., Ltd. (Japan) 34,100 2,138,433 Software (0.7%) Nintendo Co., Ltd. (Japan) 7,800 2,109,605 Specialty retail (0.4%) JB Hi-Fi, Ltd. (Australia) (S) 49,559 1,034,036 Textiles, apparel, and luxury goods (1.0%) Pandora A/S (Denmark) (NON) (S) 53,868 2,754,675 Tobacco (1.1%) Japan Tobacco, Inc. (Japan) 865 3,128,701 Trading companies and distributors (1.6%) Mitsui & Co., Ltd. (Japan) 253,000 4,540,479 Water Utilities (0.9%) Guangdong Investment, Ltd. (China) 4,984,000 2,517,948 Wireless telecommunication services (2.9%) China Mobile, Ltd. (China) 161,500 1,487,527 NTT DoCoMo, Inc. (Japan) 668 1,175,513 Vodafone Group PLC (United Kingdom) 2,031,224 5,759,848 Total common stocks (cost $243,897,956) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Inflation Index Notes 1 1/4s, July 15, 2020 (i) $121,139 $125,494 Total U.S. treasury obligations (cost $125,494) SHORT-TERM INVESTMENTS (4.7%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 11,096,808 $11,096,808 Putnam Money Market Liquidity Fund 0.13% (e) 1,597,622 1,597,622 SSgA Prime Money Market Fund 0.11% (i) (P) 230,000 230,000 U.S. Treasury Bills for effective yields ranging from 0.14% to 0.22%, November 17, 2011 (SEGSF) $359,000 358,634 U.S. Treasury Bill for an effective yield of 0.19%, August 25, 2011 (SEGSF) 30,000 29,970 U.S. Treasury Bills for effective yields ranging from 0.21% to 0.23%, July 28, 2011 (SEGSF) 171,000 170,857 Total short-term investments (cost $13,483,940) TOTAL INVESTMENTS Total investments (cost $257,507,390)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $204,392,085) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/20/11 $10,174,712 $9,942,912 $231,800 British Pound Sell 4/20/11 3,126,677 3,176,591 49,914 Canadian Dollar Buy 4/20/11 5,466,051 5,427,939 38,112 Euro Buy 4/20/11 508,225 492,962 15,263 Norwegian Krone Buy 4/20/11 1,115,964 1,104,725 11,239 Swedish Krona Buy 4/20/11 5,026,881 5,005,291 21,590 Swiss Franc Buy 4/20/11 2,579,897 2,542,349 37,548 Barclays Bank PLC Australian Dollar Sell 4/20/11 166,237 162,516 (3,721) British Pound Sell 4/20/11 1,505,431 1,529,698 24,267 Canadian Dollar Buy 4/20/11 1,875,369 1,857,458 17,911 Euro Buy 4/20/11 1,855,731 1,800,616 55,115 Hong Kong Dollar Sell 4/20/11 1,102,259 1,100,990 (1,269) Japanese Yen Sell 4/20/11 4,735,110 4,815,528 80,418 Swiss Franc Buy 4/20/11 390,728 384,843 5,885 Citibank, N.A. British Pound Sell 4/20/11 356,440 362,172 5,732 Danish Krone Sell 4/20/11 1,240,177 1,217,885 (22,292) Euro Sell 4/20/11 18,238,039 17,692,127 (545,912) Hong Kong Dollar Sell 4/20/11 2,768,139 2,762,291 (5,848) Norwegian Krone Buy 4/20/11 3,723,617 3,687,885 35,732 Singapore Dollar Buy 4/20/11 2,698,145 2,685,788 12,357 Swiss Franc Sell 4/20/11 1,921,444 1,893,255 (28,189) Credit Suisse AG Australian Dollar Sell 4/20/11 2,558,523 2,492,754 (65,769) British Pound Sell 4/20/11 7,947,204 8,073,924 126,720 Canadian Dollar Buy 4/20/11 3,099,988 3,080,110 19,878 Euro Sell 4/20/11 5,379,803 5,245,751 (134,052) Japanese Yen Sell 4/20/11 2,021,969 2,055,768 33,799 Norwegian Krone Sell 4/20/11 534,599 529,243 (5,356) Swedish Krona Buy 4/20/11 5,763,660 5,739,902 23,758 Swiss Franc Buy 4/20/11 1,274,014 1,255,593 18,421 Deutsche Bank AG Australian Dollar Sell 4/20/11 3,957,729 3,866,627 (91,102) Canadian Dollar Buy 4/20/11 1,201,503 1,193,297 8,206 Euro Buy 4/20/11 4,463,011 4,328,824 134,187 Swiss Franc Buy 4/20/11 1,181,352 1,164,234 17,118 Goldman Sachs International Australian Dollar Buy 4/20/11 2,433,664 2,378,337 55,327 British Pound Sell 4/20/11 2,485,278 2,525,030 39,752 Euro Buy 4/20/11 38,330 37,183 1,147 Japanese Yen Sell 4/20/11 1,125,139 1,144,290 19,151 Norwegian Krone Sell 4/20/11 682,176 674,713 (7,463) Swedish Krona Buy 4/20/11 220,283 219,332 951 HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 2,546,006 2,488,642 57,364 British Pound Buy 4/20/11 1,877,291 1,907,324 (30,033) Euro Sell 4/20/11 4,597,307 4,460,475 (136,832) Hong Kong Dollar Sell 4/20/11 3,071,909 3,068,145 (3,764) Norwegian Krone Buy 4/20/11 698,091 690,949 7,142 Swiss Franc Buy 4/20/11 972,455 957,807 14,648 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 606,088 592,333 13,755 British Pound Buy 4/20/11 2,794,332 2,838,905 (44,573) Canadian Dollar Buy 4/20/11 1,137,419 1,129,853 7,566 Euro Sell 4/20/11 1,749,401 1,710,315 (39,086) Hong Kong Dollar Sell 4/20/11 1,881,220 1,879,150 (2,070) Japanese Yen Buy 4/20/11 2,953,060 3,003,562 (50,502) Norwegian Krone Sell 4/20/11 3,092,806 3,062,451 (30,355) Singapore Dollar Buy 4/20/11 1,859,893 1,851,511 8,382 Swedish Krona Sell 4/20/11 2,119,229 2,111,728 (7,501) Swiss Franc Buy 4/20/11 576,597 567,955 8,642 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 2,258,737 2,204,134 54,603 British Pound Buy 4/20/11 32,608 33,127 (519) Canadian Dollar Buy 4/20/11 2,042,029 2,027,771 14,258 Euro Buy 4/20/11 196,760 190,783 5,977 Israeli Shekel Buy 4/20/11 759,873 731,474 28,399 Japanese Yen Buy 4/20/11 9,305,232 9,465,003 (159,771) Swedish Krona Sell 4/20/11 786,996 789,749 2,753 Swiss Franc Buy 4/20/11 2,185,786 2,153,904 31,882 State Street Bank and Trust Co. Australian Dollar Buy 4/20/11 1,102,007 1,076,603 25,404 Canadian Dollar Buy 4/20/11 462,315 459,092 3,223 Euro Buy 4/20/11 1,885,685 1,829,679 56,006 Israeli Shekel Buy 4/20/11 759,902 731,548 28,354 UBS AG Australian Dollar Sell 4/20/11 2,648,417 2,587,799 (60,618) British Pound Sell 4/20/11 940,653 955,786 15,133 Canadian Dollar Buy 4/20/11 104,124 103,395 729 Euro Buy 4/20/11 4,312,389 4,183,490 128,899 Israeli Shekel Sell 4/20/11 1,570,736 1,511,367 (59,369) Norwegian Krone Sell 4/20/11 943,583 932,992 (10,591) Swiss Franc Buy 4/20/11 1,131,802 1,115,198 16,604 Westpac Banking Corp. Australian Dollar Buy 4/20/11 3,357,330 3,280,340 76,990 British Pound Sell 4/20/11 1,919,858 1,950,531 30,673 Canadian Dollar Buy 4/20/11 982,316 976,037 6,279 Euro Buy 4/20/11 3,922,134 3,804,431 117,703 Japanese Yen Sell 4/20/11 13,101,389 13,326,014 224,625 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2010 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $287,389,428. (b) The aggregate identified cost on a tax basis is $268,920,699, resulting in gross unrealized appreciation and depreciation of $37,666,515 and $8,573,185, respectively, or net unrealized appreciation of $29,093,330. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $10,583,358. The fund received cash collateral of $11,096,808 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,275 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $67,396,087 and $65,798,465, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $773,654 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United Kingdom 21.1% Japan 19.9 France 12.4 Germany 10.4 China 5.4 Canada 5.1 Switzerland 3.4 Australia 2.6 Ireland 2.6 United States 2.1 South Korea 1.6 Finland 1.5 Denmark 1.5 Brazil 1.4 Taiwan 1.4 Spain 1.2 Netherlands 1.2 Italy 1.2 Belgium 1.1 Norway 1.0 Israel 0.7 Hong Kong 0.5 Other 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $162,070 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $798,057 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $419,629. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $34,991,245 $ $ Consumer staples 21,510,337 Energy 32,683,619 Financials 76,269,397 Health care 18,836,024 Industrials 31,620,617 Information technology 12,213,221 Materials 24,575,609 Telecommunication services 15,033,489 Utilities 16,671,086 Total common stocks U.S. Treasury Obligations 125,494 Short-term investments 1,827,622 11,656,269 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $580,734 $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,127,291 $1,546,557 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (95.8%)(a) Shares Value Aerospace and defense (0.3%) American Science & Engineering, Inc. 4,953 $457,459 Air freight and logistics (0.3%) HUB Group, Inc. Class A (NON) 12,344 446,729 Airlines (0.7%) Alaska Air Group, Inc. (NON) 10,217 647,962 US Airways Group, Inc. (NON) 38,515 335,466 Auto components (0.5%) American Axle & Manufacturing Holdings, Inc. (NON) 20,021 252,064 Exide Technologies (NON) 38,701 432,677 Biotechnology (3.7%) Alexion Pharmaceuticals, Inc. (NON) (S) 7,430 733,192 Amylin Pharmaceuticals, Inc. (NON) 19,918 226,468 BioMarin Pharmaceuticals, Inc. (NON) 17,234 433,090 Cephalon, Inc. (NON) (S) 2,978 225,673 Cubist Pharmaceuticals, Inc. (NON) 20,537 518,354 Dendreon Corp. (NON) (S) 18,576 695,300 Human Genome Sciences, Inc. (NON) (S) 20,348 558,553 Ironwood Pharmaceuticals, Inc. (NON) 23,943 335,202 Momenta Pharmaceuticals, Inc. (NON) (S) 18,886 299,343 Nabi Biopharmaceuticals (NON) 91,539 531,842 Sciclone Pharmaceuticals, Inc. (NON) (S) 75,854 306,450 United Therapeutics Corp. (NON) 8,669 580,996 Building products (0.7%) Gibraltar Industries, Inc. (NON) 26,047 310,741 Smith (A.O.) Corp. 16,564 734,448 Capital markets (1.7%) BGC Partners, Inc. Class A (S) 179,700 1,669,413 E*Trade Financial Corp. (NON) 26,213 409,709 KKR & Co. LP 25,190 413,368 Chemicals (6.5%) Ferro Corp. (NON) 65,740 1,090,627 Koppers Holdings, Inc. 33,953 1,449,793 LSB Industries, Inc. (NON) 25,181 998,175 Minerals Technologies, Inc. 11,042 756,598 NewMarket Corp. 4,644 734,774 OM Group, Inc. (NON) 31,270 1,142,606 Quaker Chemical Corp. 10,629 426,967 Stepan Co. 7,533 546,143 TPC Group, Inc. (NON) 13,932 402,217 W.R. Grace & Co. (NON) (S) 56,039 2,145,733 Commercial banks (0.2%) Metro Bancorp, Inc. (NON) 25,800 318,630 Commercial services and supplies (0.4%) UniFirst Corp. 11,352 601,770 Communications equipment (7.5%) Acme Packet, Inc. (NON) 2,064 146,461 ADTRAN, Inc. 31,200 1,324,752 Aruba Networks, Inc. (NON) (S) 13,064 442,086 Brocade Communications Systems, Inc. (NON) 47,000 289,050 Ceragon Networks, Ltd. (Israel) (NON) 43,655 527,352 EchoStar Corp. Class A (NON) 80,498 3,046,843 Finisar Corp. (NON) 18,440 453,624 InterDigital, Inc. 4,953 236,308 Ixia (NON) 48,815 775,182 Loral Space & Communications, Inc. (NON) 8,359 648,240 Oplink Communications, Inc. (NON) 23,502 458,054 Plantronics, Inc. 12,797 468,626 Polycom, Inc. (NON) 29,103 1,508,991 Powerwave Technologies, Inc. (NON) (S) 130,512 588,609 Riverbed Technolgy, Inc. (NON) 7,327 275,862 Computers and peripherals (0.3%) STEC, Inc. (NON) 20,950 420,886 Construction and engineering (1.2%) EMCOR Group, Inc. (NON) 12,694 393,133 Great Lakes Dredge & Dock Corp. 95,669 729,954 Layne Christensen Co. (NON) 18,163 626,624 Consumer finance (1.1%) Dollar Financial Corp. (NON) (S) 55,110 1,143,533 EZCORP, Inc. Class A (NON) 16 502 Green Dot Corp. Class A (NON) (S) 4,557 195,541 Nelnet, Inc. Class A 13,313 290,623 Containers and packaging (0.6%) Boise, Inc. (S) 91,954 842,299 Diversified consumer services (1.6%) Career Education Corp. (NON) 26,316 597,900 ITT Educational Services, Inc. (NON) 7,637 551,010 Lincoln Educational Services Corp. 21,259 337,806 Regis Corp. (S) 22,291 395,442 Sotheby's Holdings, Inc. Class A 10,320 542,832 Diversified telecommunication services (0.6%) Iridium Communications, Inc. (NON) (S) 112,013 892,744 Electrical equipment (2.6%) Active Power, Inc. (NON) 51,577 152,152 China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) (S) 23,876 246,162 Franklin Electric Co., Inc. 18,163 839,131 Generac Holdings, Inc. (NON) 11,513 233,599 II-VI, Inc. (NON) 7,946 395,314 Polypore International, Inc. (NON) 23,220 1,337,008 Powell Industries, Inc. (NON) 16,306 643,109 Electronic equipment, instruments, and components (3.8%) Anixter International, Inc. 14,138 988,105 Coherent, Inc. (NON) 9,208 535,077 DDi Corp. 32,096 339,255 KEMET Corp. (NON) 42,502 630,305 National Instruments Corp. 23,220 760,919 SMART Modular Technologies (WWH), Inc. (NON) (S) 38,662 300,404 Tech Data Corp. (NON) 24,149 1,228,218 TTM Technologies, Inc. (NON) 48,608 882,721 Energy equipment and services (2.7%) Atwood Oceanics, Inc. (NON) 17,131 795,392 Cal Dive International, Inc. (NON) 64,192 448,060 Helix Energy Solutions Group, Inc. (NON) 45,822 788,138 Oceaneering International, Inc. (NON) 10,629 950,764 TETRA Technologies, Inc. (NON) 66,359 1,021,929 Food and staples retail (0.7%) Andersons, Inc. (The) 19,918 970,405 Health-care equipment and supplies (3.5%) American Medical Systems Holdings, Inc. (NON) 27,761 600,748 Cooper Companies, Inc. (The) 18,989 1,318,786 NxStage Medical, Inc. (NON) 35,708 784,862 OraSure Technologies, Inc. (NON) 86,690 681,383 Orthovita, Inc. (NON) 87,996 187,431 Sirona Dental Systems, Inc. (NON) 10,217 512,485 STAAR Surgical Co. (NON) 78,331 436,304 Steris Corp. 18,576 641,615 Health-care providers and services (4.3%) Amedisys, Inc. (NON) 9,081 317,835 Continucare Corp. (NON) 85,968 459,929 Gentiva Health Services, Inc. (NON) (S) 10,939 306,620 Health Management Associates, Inc. Class A (NON) 40,042 436,458 HealthSouth Corp. (NON) (S) 39,836 995,103 Kindred Healthcare, Inc. (NON) (S) 11,971 285,867 Lincare Holdings, Inc. (S) 21,672 642,792 Magellan Health Services, Inc. (NON) 18,576 911,710 PharMerica Corp. (NON) 18,093 206,984 Providence Service Corp. (The) (NON) 25,284 378,754 Select Medical Holdings Corp. (NON) 81,633 657,962 WellCare Health Plans, Inc. (NON) 18,473 774,942 Hotels, restaurants, and leisure (2.7%) AFC Enterprises (NON) 67,495 1,021,199 CEC Entertainment, Inc. (NON) 15,996 603,529 DineEquity, Inc. (NON) 11,249 618,470 Domino's Pizza, Inc. (NON) 88,755 1,635,755 Ruth's Hospitality Group, Inc. (NON) 28,793 148,572 Household durables (0.1%) Kid Brands, Inc. (NON) 27,624 203,036 Lifetime Brands, Inc. (NON) 325 4,849 Industrial conglomerates (0.4%) Standex International Corp. 16,202 613,894 Insurance (0.2%) Assured Guaranty, Ltd. (Bermuda) 18,783 279,867 Internet and catalog retail (0.4%) HSN, Inc. (NON) 20,434 654,501 Internet software and services (1.0%) LivePerson, Inc. (NON) 32,715 413,518 SAVVIS, Inc. (NON) 6,295 233,482 ValueClick, Inc. (NON) 15,790 228,323 WebMD Health Corp. (NON) (S) 10,790 576,402 IT Services (2.6%) Cardtronics, Inc. (NON) (S) 39,630 806,471 NeuStar, Inc. Class A (NON) 19,402 496,303 TNS, Inc. (NON) 27,400 426,618 Unisys Corp. (NON) 27,672 863,920 VeriFone Systems, Inc. (NON) (S) 24,252 1,332,647 Life sciences tools and services (1.0%) Bruker Corp. (NON) 24,392 508,573 Sequenom, Inc. (NON) (S) 77,834 492,689 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 28,690 443,547 Machinery (4.5%) Alamo Group, Inc. 16,822 461,764 Chart Industries, Inc. (NON) 13,500 743,040 John Bean Technologies Corp. 36,740 706,510 Lindsay Corp. 4,437 350,612 Meritor, Inc. (NON) 18,533 314,505 NACCO Industries, Inc. Class A 3,405 376,831 Oshkosh Corp. (NON) 7,946 281,129 TriMas Corp. (NON) 29,206 627,929 Trinity Industries, Inc. 20,847 764,459 Valmont Industries, Inc. 9,597 1,001,639 Wabtec Corp. 16,202 1,098,982 Marine (0.4%) Seaspan Corp. (Hong Kong) 27,968 543,978 Media (0.4%) Knology, Inc. (NON) 43,655 563,586 Metals and mining (2.8%) Hecla Mining Co. (NON) 29,825 270,811 Horsehead Holding Corp. (NON) 58,413 995,942 Molycorp, Inc. (NON) 18,400 1,104,368 Noranda Aluminum Holding Corp. (NON) 23,427 376,003 Stillwater Mining Co. (NON) 39,836 913,439 Walter Energy, Inc. (S) 3,612 489,173 Oil, gas, and consumable fuels (3.9%) Cloud Peak Energy, Inc. (NON) 13,829 298,568 Concho Resources, Inc. (NON) 5,469 586,824 James River Coal Co. (NON) (S) 12,384 299,321 Petroquest Energy, Inc. (NON) (S) 30,695 287,305 Rosetta Resources, Inc. (NON) (S) 40,146 1,908,541 Stone Energy Corp. (NON) 41,074 1,370,639 W&T Offshore, Inc. (S) 42,941 978,625 Paper and forest products (1.1%) Domtar Corp. (Canada) 7,017 644,020 KapStone Paper and Packaging Corp. (NON) 34,779 597,155 Neenah Paper, Inc. 14,758 324,233 Personal products (0.7%) Nu Skin Enterprises, Inc. Class A 18,267 525,176 Revlon, Inc. Class A (NON) 31,064 492,986 Pharmaceuticals (5.1%) Akorn, Inc. (NON) 76,576 441,844 Auxilium Pharmaceuticals, Inc. (NON) 20,331 436,507 Endo Pharmaceuticals Holdings, Inc. (NON) 25,181 960,907 Hi-Tech Pharmacal Co., Inc. (NON) 32,726 658,774 Impax Laboratories, Inc. (NON) 45,409 1,155,659 Medicis Pharmaceutical Corp. Class A 22,704 727,436 Obagi Medical Products, Inc. (NON) 25,078 316,986 Salix Pharmaceuticals, Ltd. (NON) 16,320 571,690 Viropharma, Inc. (NON) 26,084 519,072 Warner Chilcott PLC Class A (Ireland) 48,815 1,136,413 Watson Pharmaceuticals, Inc. (NON) 13,519 757,199 Professional services (0.3%) On Assignment, Inc. (NON) 52,530 496,934 Real estate management and development (0.3%) St. Joe Co. (The) (NON) (S) 15,790 395,855 Road and rail (1.8%) Avis Budget Group, Inc. (NON) 61,096 1,094,229 Genesee & Wyoming, Inc. Class A (NON) 15,300 890,460 Quality Distribution, Inc. (NON) 26,936 319,192 Swift Transporation Co. (NON) 20,847 306,451 Semiconductors and semiconductor equipment (4.7%) Cavium Networks, Inc. (NON) 25,388 1,140,683 Cirrus Logic, Inc. (NON) 34,573 727,070 Entegris, Inc. (NON) 117,651 1,031,799 Entropic Communications, Inc. (NON) (S) 39,526 333,995 GT Solar International, Inc. (NON) 41,487 442,251 Integrated Device Technology, Inc. (NON) 90,612 667,810 LTX-Credence Corp. (NON) 93,621 854,760 Nova Measuring Instruments, Ltd. (Israel) (NON) 70,900 694,820 RF Micro Devices, Inc. (NON) 37,566 240,798 Rubicon Technology, Inc. (NON) (S) 17,338 479,916 Veeco Instruments, Inc. (NON) (S) 10,733 545,666 Software (4.9%) Actuate Corp. (NON) 50,363 261,888 Allot Communications, Ltd. (Israel) (NON) 17,338 271,513 Informatica Corp. (NON) 26,626 1,390,676 Lawson Software, Inc. (NON) 42,022 508,466 Magma Design Automation, Inc. (NON) (S) 120,644 822,792 Monotype Imaging Holdings, Inc. (NON) 31,477 456,417 Progress Software Corp. (NON) 18,177 528,769 Quest Software, Inc. (NON) 19,815 503,103 Synchronoss Technologies, Inc. (NON) 38,598 1,341,281 TIBCO Software, Inc. (NON) (S) 50,982 1,389,260 Specialty retail (4.6%) Aeropostale, Inc. (NON) 14,861 361,420 ANN, Inc. (NON) 18,886 549,771 Collective Brands, Inc. (NON) 14,654 316,233 DSW, Inc. Class A (NON) (S) 23,736 948,491 Finish Line, Inc. (The) Class A 24,975 495,754 Genesco, Inc. (NON) 12,694 510,299 Jos. A. Bank Clothiers, Inc. (NON) 12,384 630,098 Kirkland's, Inc. (NON) 24,046 371,270 Select Comfort Corp. (NON) 54,388 655,919 Signet Jewelers, Ltd. (Bermuda) (NON) 10,010 460,660 Sonic Automotive, Inc. Class A (S) 66,669 934,033 Tractor Supply Co. 7,430 444,760 Zale Corp. (NON) (S) 77,535 309,365 Textiles, apparel, and luxury goods (2.0%) Deckers Outdoor Corp. (NON) 12,281 1,058,008 Iconix Brand Group, Inc. (NON) (S) 28,793 618,474 Perry Ellis International, Inc. (NON) (S) 21,784 599,496 Warnaco Group, Inc. (The) (NON) 11,145 637,383 Trading companies and distributors (4.4%) Applied Industrial Technologies, Inc. 21,569 717,385 CAI International, Inc. (NON) 65,431 1,692,046 DXP Enterprises, Inc. (NON) 37,566 867,023 Fly Leasing, Ltd. ADR (Ireland) 66,153 914,896 TAL International Group, Inc. 64,605 2,343,223 Total common stocks (cost $104,440,492) INVESTMENT COMPANIES (1.8%)(a) Shares Value iShares Russell 2000 Growth Index Fund (S) 15,600 $1,487,304 MCG Capital Corp. 127,146 826,449 NGP Capital Resources Co. 38,907 375,063 Total investment companies (cost $2,419,428) SHORT-TERM INVESTMENTS (12.7%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 17,201,475 $17,201,475 Putnam Money Market Liquidity Fund 0.13% (e) 1,757,029 1,757,029 Total short-term investments (cost $18,958,504) TOTAL INVESTMENTS Total investments (cost $125,818,424) (b) Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2010 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $148,709,444. (b) The aggregate identified cost on a tax basis is $126,095,329, resulting in gross unrealized appreciation and depreciation of $40,665,974 and $2,610,239, respectively, or net unrealized appreciation of $38,055,735. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $16,715,848. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $17,201,475 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,347 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $41,749,053 and $43,799,138, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $18,464,662 $ $ Consumer staples 1,988,567 Energy 9,734,106 Financials 5,117,041 Health care 26,110,329 Industrials 26,657,872 Information technology 37,287,347 Materials 16,251,076 Telecommunication services 892,744 Total common stocks Investment companies 2,688,816 Short-term investments 1,757,029 17,201,475 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 27, 2011
